UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):March 3, 2011 ONEIDA FINANCIAL CORP. (Exact Name of Registrant as Specified in Charter) Maryland 001-34813 80-0632920 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 182 Main Street, Oneida, New York 13421-1676 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(315) 363-2000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On March 3, 2011 the Company entered into an employment agreement with the President of Benefit Consulting Group, Inc. The agreement replaces the previous employment agreement in place with the named executive. Item 9.01Financial Statements and Exhibits (a) Financial Statements of businesses acquired. Not Applicable. (b) Pro forma financial information. Not Applicable. (c) Attached as an exhibit is the employment agreement between the Company and the President of Benefit Consulting Group, Inc. The following Exhibit is attached as part of this report: Employment Agreement between the Company and John F. Catanzarita. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ONEIDA FINANCIAL CORP. DATE:March 4, 2011 By: /s/ Michael Kallet Michael R. Kallet President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description Employment Agreement between the Company and John F. Catanzarita. 4
